EXHIBIT 10.4

ADVISORY AGREEMENT


THIS ADVISORY AGREEMENT (this “Agreement”), dated as of February 16, 2016 (the
“Effective Date”) is by and among GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC., a
Maryland corporation (the “Company”), GRIFFIN-AMERICAN HEALTHCARE REIT IV
HOLDINGS, LP, a Delaware limited partnership (the “Partnership”) and
GRIFFIN-AMERICAN HEALTHCARE REIT IV ADVISOR, LLC, a Delaware limited liability
company (the “Advisor”).
WITNESSETH
WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-11 (the “Registration Statement”) covering the
initial public offering of its common stock, consisting entirely of Class T
common stock, par value $0.01 per share (the “Shares”);
WHEREAS, the Company intends to qualify as a REIT (as defined below), and
intends to invest its funds in investments permitted by the terms of the
Company’s Articles of Incorporation and Sections 856 through 860 of the Code (as
defined below);
WHEREAS, the Company is the general partner of the Partnership and intends to
make substantially all of its investments in Properties and Real Estate-Related
Investments and conduct its operations through the Partnership;
WHEREAS, the Company and the Partnership desire to avail themselves of the
experience, sources of information, advice, assistance and certain facilities
available to the Advisor (as defined below) and to have the Advisor undertake
the duties and responsibilities hereinafter set forth, on behalf of, and subject
to the supervision of, the Board of Directors, all as provided herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expenses. Any and all expenses incurred by the Company, the
Partnership, the Advisor, or any Affiliate of any such entity in connection with
the selection, evaluation, and acquisition of, and investment in Properties and
Real Estate-Related Investments, whether or not acquired (or made), including,
but not limited to, legal fees and expenses, travel and communications expenses,
cost of appraisals and surveys, nonrefundable option payments on property not
acquired, accounting fees and expenses, engineering and other property reports,
environmental and asbestos audits, title insurance premiums and escrow fees,
transfer taxes, and miscellaneous expenses related to the selection, evaluation
and acquisition of Properties and Real Estate-Related Investments.
Acquisition Fee. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the

1



--------------------------------------------------------------------------------



Company or the Advisor) in connection with the purchase, origination,
development or construction of an Asset, including, without limitation, real
estate commissions, selection fees, Development Fees (as such term is defined in
the NASAA Guidelines), Construction Fees (as such term is defined in the NASAA
Guidelines), nonrecurring management fees, loan fees, points or any other fees
of a similar nature, however designated. Excluded shall be Development Fees and
Construction Fees paid to any Person not affiliated with the Sponsors in
connection with the actual development and construction of any Property.
Advisor. Griffin-American Healthcare REIT IV Advisor, LLC, a Delaware limited
liability company, and any successor advisor to the Company and the Partnership
to which the Advisor or any successor advisor subcontracts substantially all of
its functions.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly owning, controlling, or holding
with the power to vote ten percent (10.0%) or more of the outstanding voting
securities of such other Person; (ii) any Person ten percent (10.0%) or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee, or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner. An entity
shall not be deemed to control or be under common control with an
Advisor-sponsored program unless (i) the entity owns ten percent (10.0%) or more
of the voting equity interests of such program or (ii) a majority of the board
of directors (or equivalent governing body) of such program is comprised of
Affiliates of the entity.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland dated as of January 23, 2015, as amended from time to time.
Asset Management Fee. The Asset Management Fee payable to the Advisor as defined
in Section 8(b).
Average Invested Assets. For a specified period, the average of the aggregate
Book Value of the assets of the Company invested, directly or indirectly, in
Real Estate-Related Investments or Properties, before reserves for depreciation,
amortization, bad debt or other similar non-cash reserves, computed by taking
the average of such values at the end of each month during such period.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Book Value. The value of an asset on the books of the Company, before allowance
for depreciation or amortization.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.

2



--------------------------------------------------------------------------------



Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Griffin-American Healthcare REIT IV, Inc., a corporation organized
under the laws of the State of Maryland.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of a property which is reasonable, customary, and
competitive in light of the size, type, and location of the property.
Contingent Advisor Payment. The portion of the Acquisition Fee that may be
payable to the Advisor under certain circumstances pursuant to Section 8(a).
Contingent Advisor Payment Holdback. The portion of the Contingent Advisor
Payment retained by the Company under certain circumstances pursuant to Section
8(a).
Contract Purchase Price. The amount actually paid (including any contingent or
earn-out payments that may be paid) or allocated by the Company in respect of
the purchase, development, construction or improvement of a Property, or the
amount funded or actually paid (including any contingent or earn-out payments
that may be paid) to acquire or originate a Real Estate-Related Investment, in
each case exclusive of Acquisition Fees and Acquisition Expenses.
Contract Sales Price. The total consideration received by the Company for the
sale of a Property or other Real Estate-Related Investment exclusive of the
applicable Disposition Fee.
Director. A member of the Board of Directors of the Company.
Disposition Fee. The fee payable to the Advisor under certain circumstances in
connection with the Sale of one or more Properties pursuant to Section 8(c).
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Follow-On Contingent Advisor Payment Holdback. With respect to any subsequent
public equity offerings by the Company, the portion of any Contingent Advisor
Payment retained by the Company under certain circumstances pursuant to Section
8(a).
Fiscal Year. Any period for which any income tax return is submitted by the
Company to the Internal Revenue Service and which is treated by the Internal
Revenue Service as a reporting period, and during which the Advisor performs
services for the Company.
Gross Income. All cash receipts derived from the rental of any Property,
excluding (i) tenant security deposits unless and until such deposits are
forfeited upon a tenant default and (ii) proceeds from insurance claims,
condemnation proceedings, sales or refinancings.

3



--------------------------------------------------------------------------------



Gross Offering Proceeds. The aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for volume
discounts, selling commissions, the dealer manager fee, marketing support fees
and due diligence expense reimbursement or Organizational and Offering Expenses.
For the purpose of computing Gross Offering Proceeds, the purchase price of any
Share for which reduced selling commissions are paid to the dealer manager or a
soliciting dealer (where net proceeds to the Company are not reduced) shall be
deemed to be the full amount of the offering price per Share pursuant to the
Prospectus for such Offering without reduction.
Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with either Sponsor or the Advisor by virtue of
(i) ownership of an interest in a Sponsor, the Advisor or any of their
Affiliates, (ii) employment by a Sponsor, the Advisor or any of their
Affiliates, (iii) service as an officer or director of a Sponsor, the Advisor or
any of their Affiliates, (iv) performance of services, other than as a Director,
for the Company, (v) service as a director or trustee of more than three real
estate investment trusts organized by a Sponsor or advised by the Advisor or
(vi) maintenance of a material business or professional relationship with a
Sponsor, the Advisor or any of their Affiliates. A business or professional
relationship is considered “material” if the aggregate gross income derived by
the Director from a Sponsor, the Advisor and their Affiliates exceeds 5.0% of
either the Director’s annual gross income during either of the last two years or
the Director’s net worth on a fair market value basis. An indirect association
with a Sponsor or the Advisor shall include circumstances in which a Director’s
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with a
Sponsor, the Advisor, any of their Affiliates or the Company.
Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.
Joint Venture. Any joint venture, partnership, limited liability company or
other Affiliate of the Company (other than the Partnership) that owns, in whole
or in part on behalf of the Company, any Properties.
Lease Fee. The Lease Fee payable to the Advisor, an Affiliate of the Advisor or
a non-Affiliated third party, as defined in Section 8(d).
Listing. The term “Listing” shall mean that the Shares have been approved for
trading on a national securities exchange. Upon such Listing, the Shares shall
be deemed Listed.
NASAA Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association,
Inc. on May 7, 2007, and as in effect on the date hereof.

4



--------------------------------------------------------------------------------



Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, amortization, bad debt or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating total allowable
Operating Expenses (as defined herein) shall exclude the gain from the sale of
the Company’s assets.
Offering. Any offering of Shares that is registered with the Securities and
Exchange Commission, excluding Shares offered under any employee benefit plan.
Offering Stage. The period from the commencement of the Company’s initial public
equity offering through the termination of the Company’s last public equity
offering prior to Listing. For purposes of this definition, “public equity
offering” does not include offerings on behalf of selling stockholders or
offerings related to a distribution reinvestment plan, employee benefit plan or
the redemption of interests in the Partnership.
Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles in the United States
of America, which in any way are related to the operation of the Company or to
Company business, including fees paid to the Advisor, but excluding (i) the
expenses of raising capital such as Organizational and Offering Expenses, legal,
audit, accounting, underwriting, brokerage, listing, registration, and other
fees, printing and other such expenses and tax incurred in connection with the
issuance, distribution, transfer, registration and Listing of the Shares,
(ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad loan reserves, (v) incentive fees paid in
compliance with Section IV.F of the NASAA Guidelines and (vi) Acquisition Fees
and Acquisition Expenses, real estate commissions on resale of property, and
other expenses connected with the acquisition, disposition, and ownership of
real estate interests, mortgage loans or other property (such as the costs of
foreclosure, insurance premiums, legal services, maintenance, repair and
improvement of property).
Organizational and Offering Expenses. Any and all costs and expenses, including
selling commissions and the dealer manager fee, incurred by the Advisor or any
Affiliate in connection with the formation, qualification and registration of
the Company and the Offering of the Shares, including, without limitation, the
following: total underwriting and brokerage discounts and commissions (including
fees of the underwriter’s attorneys); printing, engraving, mailing and
distributing costs; all charges of transfer agents, registrars, trustees, escrow
holders, depositories and experts; and fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Shares under federal
and state laws, including accountants’ and attorneys’ fees.
Partnership. Griffin-American Healthcare REIT IV Holdings, LP, a Delaware
limited partnership formed to own and operate properties on behalf of the
Company.
Partnership Agreement. The Agreement of Limited Partnership of the Partnership,
as amended from time to time, between the Company, as General Partner, and the
Advisor, as the initial limited partner.

5



--------------------------------------------------------------------------------



Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity
and also includes a group as that term is used for purposes of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended.
Property or Properties. Any land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land, or any portion thereof, transferred or conveyed to the Company or the
Partnership, either directly or indirectly, or such investments the Board of
Directors and the Advisor mutually designate as Properties to the extent such
investments could be classified as either Properties or Real Estate-Related
Investments.
Property Management Fee. The Property Management Fee as defined in Section 8(d).
Property Manager. Any entity that has been retained to perform and carry out
property rental, leasing, operation and management services at one or more of
the Properties, excluding persons, entities or independent contractors retained
or hired to perform facility management or other services or tasks at a
particular Property.
Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth and all modifications, enhancements and
derivative works of the foregoing.
Prospectus. Prospectus has the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended, including a preliminary prospectus, an
offering circular as described in Rule 253 of the General Rules and Regulations
under the Securities Act of 1933, as amended, or, in the case of an intrastate
offering, any document by whatever name known, utilized for the purpose of
offering and selling securities of the Company to the public.
REIT. A real estate investment trust under Sections 856 through 860 of the Code.
Real Estate-Related Investments. Any real estate-related investments transferred
or conveyed to the Company or the Partnership, either directly or indirectly, or
such investments the Board of Directors and the Advisor mutually designate as
Real Estate-Related Investments to the extent such investments could be
classified as either Real Estate-Related Investments or Properties.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership (except as described in other subsections of this
definition) directly or indirectly sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Partnership
(except as described in other subsections of this definition) directly or
indirectly sells, grants,

6



--------------------------------------------------------------------------------



transfers, conveys, or relinquishes its ownership of all or substantially all of
the interest of the Company or the Partnership in any Joint Venture in which it
is a co-venturer or partner; (C) any Joint Venture (except as described in other
subsections of this definition) in which the Company or the Partnership as a
co-venturer or partner directly or indirectly sells, grants, transfers, conveys,
or relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company or the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its interest in any loan or mortgage or any portion
thereof (including with respect to any mortgage or loan, all payments thereunder
or in satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such loan or mortgage and any event which gives rise to
the payment of a significant amount of insurance proceeds or condemnation or
similar award; or (E) the Company or the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any other Property not
previously described in this definition or any portion thereof, but (ii) not
including any transaction or series of transactions specified in clause (i)(A),
(i)(B), (i)(C), (i)(D) or (i)(E) above in which the proceeds of such transaction
or series of transactions are reinvested in one or more Properties within one
hundred eighty (180) days thereafter.
Sponsors. American Healthcare Investors, LLC and Griffin Capital Corporation.
Stockholders. The holders of record of the Shares.
STNL Properties. Stand-alone, single-tenant net leased Properties.
2.0%/25.0% Guidelines. The 2.0%/25.0% Guidelines as defined in Section 9(c)(ii).
2. Appointment. The Company and the Partnership appoint the Advisor to serve as
its advisor as of the Effective Date, on the terms and conditions set forth in
this Agreement, and the Advisor hereby accepts such appointment as of the
Effective Date. By accepting such appointment, the Advisor acknowledges that it
has contractual and fiduciary responsibility to the Company and the
Stockholders.
3. Duties and Authority of the Advisor. The Advisor undertakes to use its
commercially reasonable efforts (1) to present to the Company and the
Partnership potential investment opportunities in order to provide a continuing
and suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the Board
and (2) to manage, administer, promote, maintain, and improve the Properties on
an overall portfolio basis in a diligent manner. The services of the Advisor are
to be of scope and quality not less than those generally performed by
professional asset managers of other similar property portfolios. The Advisor
shall make available the full benefit of the judgment, experience and advice of
the members of the Advisor’s organization and staff with respect to the duties
it will perform under this Agreement. To facilitate the Advisor’s performance of
these undertakings, but subject to the restrictions included in Sections 4 and 7
and the provisions of Section 11 and to the continuing and exclusive authority
of the Board and the general partner of the Partnership, the Company and the
Partnership hereby delegate to the Advisor the

7



--------------------------------------------------------------------------------



authority to, and the Advisor hereby agrees to, either directly or by engaging a
duly qualified and licensed Affiliate of the Advisor or other duly qualified and
licensed Person:
(a)
serve as the Company’s and the Partnership’s investment and financial advisor
and, as requested by the Board, provide research and economic and statistical
data in connection with the Company’s assets and investment policies;

(b)
provide the daily management of the Company and the Partnership and perform and
supervise the various administrative functions reasonably necessary for the
management of the Company and the Partnership;

(c)
maintain and preserve the books and records of the Company, including (i) a
stock ledger reflecting a record of the Stockholders and their ownership of the
Company’s Shares, (ii) acting as transfer agent for the Company’s Shares or
selecting, engaging and overseeing the performance by a third party transfer
agent, and (iii) maintaining the accounting and other record-keeping functions
at the Property and Company levels;

(d)
investigate, select, and, on behalf of the Company and the Partnership, engage
and conduct business with such Persons as the Advisor deems necessary to the
proper performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, transfer agents, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, property management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Company and the Partnership with any of the foregoing;

(e)
make investments in and dispositions of Real Estate-Related Investments within
the discretionary limits and authority as granted by the Board and in accordance
with the Articles of Incorporation;

(f)
consult with the officers of the Company and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company and the Partnership;

(g)
select joint venture partners, structure corresponding agreements and oversee
and monitor these relationships;


8



--------------------------------------------------------------------------------



(h)
recommend to the Board of Directors appropriate transactions which would provide
liquidity to the Stockholders;

(i)
oversee the performance by a third party or Affiliated Property Manager of its
duties, including collection of payments due from third parties under contracts
related to use of any Property and other assets of the Company and payment of
Property expenses and maintenance;

(j)
conduct periodic on-site visits to some or all (as the Advisor deems reasonably
necessary) of the Properties to inspect the physical condition of the Properties
and to evaluate the performance of a third party or Affiliated Property Manager
of its duties;

(k)
review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by a third party or Affiliated Property
Manager and aggregate these property budgets into the Company’s overall budget;

(l)
review and analyze on-going financial information pertaining to each Property,
each Real Estate-Related Investment and the overall portfolio of Properties and
Real Estate-Related Investments;

(m)
if a transaction requires approval by the Board of Directors, deliver to the
Board of Directors all documents requested by them in their evaluation of the
proposed investment in the Property or the Real Estate-Related Investment;

(n)
formulate and oversee the implementation of strategies for the administration,
promotion, management, operation, maintenance, improvement, financing and
refinancing, marketing, leasing, and disposition of Properties on an overall
portfolio basis;

(o)
subject to the provisions of Sections 3(m) and 4 hereof, (i) locate, analyze and
select potential investments in Properties and Real Estate-Related Investments,
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investments in Properties and Real Estate-Related Investments will be
made; (iii) make investments in Properties and Real Estate-Related Investments
on behalf of the Company or the Partnership in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Properties and Real Estate-Related Investments; (v) enter into
leases, supply agreements and other income-producing contracts relating to third
party use of any Property and Real Estate-Related Investments of the Company;
(vi) enter into service contracts for any Property or Real Estate-Related
Investment, including oversight of Affiliated companies that perform property
management services for the Company and the Partnership; (vii) if applicable,
oversee a non-Affiliated Property Manager and any other non-Affiliated Persons
who perform services for the Company; and (viii) to the extent


9



--------------------------------------------------------------------------------



necessary, perform all other operational functions for the maintenance and
administration of such Property or Real Estate-Related Investments;
(p)
obtain the prior approval of the Board, any particular Directors specified by
the Board or any committee of the Board, as the case may be, for any and all
investments in Properties and Real Estate-Related Investments;

(q)
negotiate on behalf of the Company and the Partnership with banks or lenders for
loans to be made to the Company, and negotiate on behalf of the Company and the
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares and other securities or obtain loans for the Company and
the Partnership, but in no event in such a way so that the Advisor shall be
acting as broker-dealer or underwriter; provided, further, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Partnership;

(r)
on behalf of the Company and the Partnership, maintain, with respect to any
Property and to the extent available, title insurance or other assurance of
title and customary fire, casualty and public liability insurance;

(s)
obtain reports (which may be prepared by the Advisor or its Affiliates), where
appropriate, concerning the value of investments or contemplated investments of
the Company and the Partnership in Properties or Real Estate-Related
Investments;

(t)
from time to time, or at any time reasonably requested by the Board, provide
information or make reports to the Board related to its performance of services
to the Company and the Partnership under this Agreement;

(u)
from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the investment opportunities it has presented to other
Advisor-sponsored programs or that it has pursued directly or through an
Affiliate;

(v)
provide the Company and the Partnership with all necessary cash management
services;

(w)
deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties and all valuations of
Real Estate-Related Investments as may be required to be obtained by the Board;

(x)
notify the Board of all proposed material transactions before they are
completed;

(y)
at the direction of Company management, prepare the Company’s periodic reports
and other filings made under the Securities Exchange Act of 1934, as amended,
and the Company’s Post-Effective Amendments to the Registration Statement as
well as all related prospectuses, prospectus supplements and supplemental sales
literature and assist in connection with the filing of such documents with the
appropriate regulatory authorities;


10



--------------------------------------------------------------------------------



(z)
supervise the preparation and filing and distribution of returns and reports to
governmental agencies and to investors and act on behalf of the Company in
connection with investor relations;

(aa)
effect any private placements of Shares or other interests in Properties as may
be approved by the Board;

(bb)
establish and maintain bank accounts on behalf of the Company and the
Partnership pursuant to Section 5 of this Agreement;

(cc)
provide office space, equipment and personnel as required for the performance of
the foregoing services as the Advisor; and

(dd)
do all things it reasonably deems necessary to assure its ability to render the
services described in this Agreement.

4. Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Section 3; provided, however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company and the Partnership prior to the date of receipt by the Advisor of such
notification.
5. Bank Accounts. At the direction of the Board of Directors, the Advisor may
establish and maintain one or more bank accounts in its own name for the account
of the Company and the Partnership or in the name of the Company and the
Partnership and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company
and the Partnership, under such terms and conditions as the Board may approve,
provided that no funds shall be commingled with the funds of the Advisor; and
the Advisor shall from time to time render appropriate accountings of such
collections and payments to the Board and to the auditors of the Company.
6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Partnership.
7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or the Partnership, its Shares or its other securities, or otherwise
not be permitted by the Articles of Incorporation or Bylaws of the Company,
except if such action shall be ordered by the Board, in which case the Advisor
shall notify promptly the Board of the Advisor’s judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so

11



--------------------------------------------------------------------------------



given. Notwithstanding the foregoing, the Advisor, its directors, officers,
employees and stockholders, and stockholders, directors and officers of the
Advisor’s Affiliates shall not be liable to the Company, the Partnership, the
Board or to the Stockholders for any act or omission by the Advisor, its
directors, officers, employees or stockholders, or stockholders, directors or
officers of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in
Sections 20 and 21 of this Agreement.
8. Fees.
(a)
Acquisition Fee. The Advisor or its Affiliates shall receive as compensation for
services rendered in connection with the investigation, selection and
acquisition of Properties or Real Estate-Related Investments (by purchase,
investment or exchange) funded by equity raised during the Offering Stage
through the Advisor or its Affiliates, including any acquisitions completed
after the end of the Offering Stage and/or the termination of this Agreement or
funded with net proceeds from a Sale, an acquisition fee payable by the Company
(the “Acquisition Fee”). The total Acquisition Fee paid to the Advisor or its
Affiliates for services provided by the Advisor, its Affiliates or
sub-contractors thereof, but excluding real estate commissions paid to real
estate broker Affiliates of the Advisor, shall be paid entirely in cash as
follows: (i) with respect to each Real Estate-Related Investment, a base fee of
two percent (2.0%) of the Contract Purchase Price of each such Real
Estate-Related Investment, plus a contingent advisor payment (the “Contingent
Advisor Payment”) of an additional two and twenty-five hundredths percent
(2.25%) of the Contract Purchase Price of each such Real Estate-Related
Investment, and (ii) with respect to each Property, a base fee of two and
twenty-five hundredths percent (2.25%) of the Contract Purchase Price of each
such Property, plus a Contingent Advisor Payment of an additional two and
twenty-five hundredths percent (2.25%) of the Contract Purchase Price of each
such Property.  Notwithstanding the foregoing, the first $7,500,000 of amounts
paid by the Advisor for dealer manager fees and Organizational and Offering
Expenses (the “Contingent Advisor Payment Holdback”) will be retained by the
Company and will not be paid to the Advisor or its Affiliates until the later of
(A) the termination of the Offering Stage, or (B) the third anniversary of the
date the Registration Statement is declared effective by the Securities and
Exchange Commission, at which time such amount shall be paid to the Advisor or
its Affiliates. In connection with any subsequent public equity offerings that
may be conducted by the Company which provide for a Contingent Advisor Payment
to the Advisor or its Affiliates, an additional Contingent Advisor Payment
Holdback equal to 0.25% of the amount by which (I) the primary offering portion
of each such subsequent public equity offering plus the amount raised by the
Company in the primary offering portion of the Company’s initial public offering
pursuant to the Registration Statement exceeds (II) $3,000,000,000 (the
“Follow-On Contingent Advisor Payment Holdback”) will be retained by the Company
and will not be paid to the Advisor or its Affiliates until the later of (X) the
termination of the Offering Stage, or (Y) the third anniversary of the date the
Registration Statement for the


12



--------------------------------------------------------------------------------



Company’s initial public equity offering is declared effective by the Securities
and Exchange Commission, at which time such amount shall be paid to the Advisor
or its Affiliates. Furthermore, the amount of the Contingent Advisor Payment to
be paid to the Advisor or its Affiliates shall not exceed the then-outstanding
amounts paid by the Advisor with respect to the dealer manager fee and
Organizational and Offering Expenses with respect to the Company’s Offering
after taking into account the amount of the Contingent Advisor Payment Holdback
and the Follow-On Contingent Advisor Payment Holdback described above. For these
purposes, the amounts paid by the Advisor and considered as “outstanding” will
be reduced by the amount of the Contingent Advisor Payment previously paid.
Following the termination of the Offering Stage, no further Contingent Advisor
Payment shall be payable to the Advisor upon full and complete receipt by the
Advisor of all outstanding amounts paid by the Advisor with respect to the
dealer manager fee and Organizational and Offering Expenses with respect to the
Company’s Offering. At the Advisor’s discretion, a portion of the Acquisition
Fee may be paid to third-party developers for services rendered. Acquisition
Fees shall be payable on the acquisition of a specific Property or Real
Estate-Related Investment, on the acquisition of a portfolio of Properties or
Real Estate-Related Investments through a purchase of assets, controlling
securities or by joint venture, by a merger or similar business combination or
other comparable transaction, or on the completion of development of a Property
or Properties for the Company, including the acquisition of any Properties or
Real Estate-Related Investments funded by equity raised during the Offering
Stage by the Advisor or its Affiliates which are completed after the end of the
Offering Stage and/or the termination of this Agreement, regardless of the
Advisor's or its Affiliates' efforts in connection with the acquisition of any
Properties or Real Estate-Related Investment funded by equity raised during the
Offering Stage by the Advisor or its Affiliates which are completed after the
end of the Offering Stage and/or termination of this Agreement. To the extent
that the Company acquires Properties or Real Estate-Related Investments after
the end of the Offering Stage and/or the termination of this Agreement, such
acquisitions shall be deemed to have been funded first by “equity raised during
the Offering Stage by the Advisor or its Affiliates.” For purposes of
determining any Acquisition Fees payable to the Advisor after the end of the
Offering Stage and/or the termination of this Agreement, the amount of “equity
raised during the Offering Stage by the Advisor or its Affiliates” shall be
calculated by dividing (i) the Gross Offering Proceeds at the end of the
Offering Stage and/or the termination of this Agreement less selling
commissions, the portion of the dealer manager fee funded by the Company,
Acquisition Fees and Acquisition Expenses, by (ii) 0.50. Notwithstanding the
foregoing, the total of all Acquisition Fees and Acquisition Expenses payable
with respect to any Property or Real Estate-Related Investment that is acquired
shall be reasonable and shall not exceed six percent (6.0%) of the Contract
Purchase Price of such Property or Real Estate-Related Investment unless fees in
excess of such amount are approved by a majority of the Board of Directors,
including a majority of the Independent Directors.

13



--------------------------------------------------------------------------------



(b) 
Asset Management Fee. Subject to the overall limitations contained below in this
Section 8(b), the Advisor shall be paid a monthly fee in arrears for the
services rendered in connection with the management of the Company’s assets (the
“Asset Management Fee”) in an amount equal to one-twelfth of eighty
one-hundredths of one percent (0.80%) of the Average Invested Assets for such
month. The Asset Management Fee shall be payable by the Company in cash or in
Shares, in whole or in part, at the election of the Advisor from time to time
(without interest); provided, however, that the Company may object to the
Advisor’s election and refuse to pay the Advisor in Shares if such payment would
result in a conflict with any provision of the Articles of Incorporation; and
provided, further, that after the Offering Stage, the Asset Management Fee shall
be paid entirely in cash. If the Advisor elects to receive the Asset Management
Fee in the form of Shares during the Offering Stage and such election does not
conflict with any provision of the Articles of Incorporation, then the price per
share for Shares issued pursuant to the Asset Management Fee shall equal the
most recent price paid to acquire a Share during the Offering Stage, less any
selling commissions or dealer manager fees (excluding any Shares sold pursuant
to any distribution reinvestment plan).

(c) 
Disposition Fee. If the Advisor or an Affiliate of the Advisor provides a
substantial amount of services (as determined by a majority of the Independent
Directors) in connection with the Sale of one or more Properties, the Advisor or
such Affiliate shall receive at closing a disposition fee equal to the lesser of
(i) two percent (2.0%) of the Contract Sales Price of such Property or
Properties, or (ii) fifty percent (50.0%) of a Competitive Real Estate
Commission given the circumstances surrounding the sale (the “Disposition Fee”).
In each case in which a Disposition Fee may be payable, the precise amount of
the fee within the limits set forth in the preceding sentence shall be
determined by the Board, including a majority of the Independent Directors,
based upon the extent of the services provided by the Advisor or its Affiliate
and market norms for the services provided. Notwithstanding anything to the
contrary herein, no Disposition Fee shall be payable to the Advisor or its
Affiliate for Property Sales if such Sales involve the Company selling all or
substantially all of its Properties in one or more transactions designed to
effectuate a business combination transaction (as opposed to a Company
liquidation, in which case the Disposition Fee would be payable if the Advisor
or an Affiliate provides a substantial amount of services as provided above).
Any Disposition Fee payable under this section may be paid in addition to real
estate commissions paid to non-Affiliates, provided that the total real estate
commissions (including such Disposition Fee) paid to all Persons by the Company
for each Property shall not exceed an amount equal to the lesser of (i) six
percent (6.0%) of the Contract Sales Price of the Property or (ii) the
Competitive Real Estate Commission for the Property.

(d) 
Property Management Fee; Lease Fee. Either the Advisor or an Affiliate of the
Advisor may serve as the Property Manager or may sub-contract these duties to
any third party and provide oversight of such third party. For any STNL
Property, the Advisor or an Affiliate of


14



--------------------------------------------------------------------------------



the Advisor will receive a monthly property management oversight fee of up to
one percent (1.0%) of the monthly Gross Income with respect to such Property,
except for any such Property operated utilizing the structure permitted by the
REIT Investment Diversification and Empowerment Act of 2007, which is commonly
referred to as a “RIDEA” structure (the provisions of the Internal Revenue Code
of 1986, as amended, authorizing the RIDEA structure were enacted as part of the
Housing and Economic Recovery Act of 2008), for which the Advisor or an
Affiliate of the Advisor will receive a monthly property management oversight
fee of one and five-tenths percent (1.5%) of the monthly Gross Income with
respect to such Property. For any property that is not a STNL Property and for
which Advisor or an Affiliate of the Advisor provides oversight of a third party
that performs the duties of a Property Manager with respect to such Property,
the Advisor or an Affiliate of the Advisor shall receive a monthly property
management oversight fee of one and five-tenths percent (1.5%) of the monthly
Gross Income with respect to such Property. Any property management oversight
fee paid to the Advisor or an Affiliate of the Advisor shall be in addition to
any fee paid to a third party to perform the duties of a Property Manager with
respect to the respective Property. For any property that is not a STNL Property
and for which the Advisor or an Affiliate of the Advisor directly serves as the
Property Manager without sub-contracting such duties to a third party, the
Advisor or an Affiliate of the Advisor shall receive a property management fee
that is approved by a majority of the Board of Directors, including a majority
of the Independent Directors, not otherwise interested in such transaction as
being fair and reasonable to the Company and on terms and conditions not less
favorable to the Company than those available from unaffiliated third parties
(the “Property Management Fee”). The Company or the Partnership shall reimburse
the Advisor or the Affiliate of the Advisor for any property-level expenses that
such entity paid or incurred on behalf of the Company, including salaries,
bonuses and benefits of Persons employed by the Advisor or the Affiliate of the
Advisor except for the salaries, bonuses and benefits of Persons who also serve
as an executive officer of the Company or as an executive officer of the Advisor
or its Affiliate. In addition, the Advisor or an Affiliate of the Advisor as the
Property Manager may receive a separate fee for any leasing activities in an
amount not to exceed the fee customarily charged in arm’s length transactions by
others rendering similar services in the same geographic area for similar
properties, as determined by a survey of brokers and agents in such area (the
“Lease Fee”). The Lease Fee is generally expected to range from three percent
(3.0%) to six percent (6.0%) of the gross revenues generated during the initial
term of the lease.

15



--------------------------------------------------------------------------------



(e) 
Construction Management Fee; Development Services Fee. In the event that the
Advisor or its Affiliates assist with planning and coordinating the construction
of any capital or tenant improvements, the Company may pay the respective party
up to five percent (5.0%) of the actual cost of such improvements that are
incurred and paid. In addition, the Advisor or its Affiliates may provide
development-related services, and the Company may pay the respective party a
development fee in an amount that is usual and customary for comparable services
rendered for similar projects in the geographic market where the services are
provided; however, the Company will not pay a development fee to the Advisor or
its Affiliates if the Advisor elects to receive an Acquisition Fee based on the
cost of such development.

9. Expenses.
(a) 
Reimbursable Expenses. In addition to the compensation paid to the Advisor
pursuant to Section 8 hereof, the Company or the Partnership shall pay directly
or reimburse the Advisor for all of the expenses paid or incurred by the Advisor
(to the extent not reimbursable by another party, such as the dealer manager) in
connection with the services it provides to the Company and the Partnership
pursuant to this Agreement, including, but not limited to:

(i) 
Acquisition Expenses incurred in connection with the selection and acquisition
of Properties and Real Estate-Related Investments, whether or not acquired,
subject to the aggregate six percent (6.0%) cap on Acquisition Fees and
Acquisition Expenses set forth in Section 8(a) above;

(ii) 
the actual cost of goods and services used by the Company and obtained from
entities not Affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of Real
Estate-Related Investments;

(iii) 
interest and other costs for borrowed money, including discounts, points and
other similar fees;

(iv) 
taxes and assessments on income of the Company or any of the Properties;

(v) 
costs associated with insurance required in connection with the business of the
Company or by the Board;

(vi) 
expenses of managing and operating Properties owned by the Company, whether
payable to an Affiliate of the Company or a non-Affiliated Person;

(vii)
all compensation and expenses payable to the Independent Directors and all
expenses payable to the non-Independent Directors in connection with their
services to the Company and the Stockholders and their attendance at meetings of
the Directors and the Stockholders;


16



--------------------------------------------------------------------------------



(viii)
expenses associated with Listing or with the issuance and distribution of
securities other than the Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;

(ix) 
expenses connected with payments of Distributions in cash or otherwise made or
caused to be made by the Company to the Stockholders;

(x) 
expenses of organizing, redomesticating, merging, liquidating or dissolving the
Company or of amending the Articles of Incorporation or the Bylaws;

(xi) 
expenses of maintaining communications with Stockholders or their financial
advisors, including the cost of preparation, printing, and mailing annual
reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

(xii)
administrative service expenses (including personnel costs; provided, however,
that no reimbursement shall be made for costs of personnel to the extent that
such personnel perform services in transactions, including asset management
services, for which the Advisor receives a separate fee);

(xiii)
transfer agent and registrar’s fees and charges;

(xiv) 
expenses associated with the disposition of Properties, including, subject to
Section 8(c), real estate commissions;

(xv)
audit, accounting, legal and other professional fees; and

(xvi)
all other administrative service expenses, including all costs and expenses
incurred by Advisor in fulfilling its duties hereunder. Such costs and expenses
may include, without limitation, employee-related expenses of all employees of
the Advisor or its Affiliates (other than the dealer manager and any employees
or dual-employees of the dealer manager) who are engaged in the management,
administration, operations, or coordination of the marketing of the Company,
including taxes, insurance and benefits relating to such employees, and legal,
travel and other out-of-pocket expenses that are directly related to their
services provided hereunder.

(b) 
Other Services. Should the Board request that the Advisor, any Affiliate of the
Advisor or any director, officer or employee thereof render services for the
Company and the Partnership other than set forth in Section 3, such additional
services, if the Advisor elects to perform them, shall be separately compensated
at such rates and in such amounts as are agreed by the Advisor and the Board,
including a majority of the Independent Directors, subject to the limitations
contained in the Articles of Incorporation, shall not exceed an amount that
would be paid to non-Affiliated third parties for similar services, and shall
not be deemed to be services pursuant to the terms of this Agreement.


17



--------------------------------------------------------------------------------



(c) 
Timing of and Limitations on Reimbursements.

(i) 
Expenses incurred by the Advisor on behalf of the Company and the Partnership
and payable pursuant to this Section 9 shall be reimbursed at least quarterly to
the Advisor. The Advisor shall prepare a statement documenting the expenses of
the Company and the Partnership during each quarter, and shall deliver such
statement to the Company and the Partnership within forty-five (45) days after
the end of each quarter.

(ii) 
The Company shall not reimburse the Advisor at the end of any fiscal quarter
Operating Expenses that, in the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of two percent (2.0%)
of Average Invested Assets or twenty-five percent (25.0%) of Net Income (the
“2.0%/25.0% Guidelines”) for such year unless a majority of the Independent
Directors determines that such Excess Amount was justified, based on unusual and
nonrecurring factors that a majority of the Independent Directors deems
sufficient. If a majority of the Independent Directors does not approve such
excess as being so justified, any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. If a majority of the Independent
Directors determines such excess was justified, then within sixty (60) days
after the end of any fiscal quarter of the Company for which total reimbursed
Operating Expenses for the Expense Year exceed the 2.0%/25.0% Guidelines, the
Advisor, at the direction of a majority of the Independent Directors, shall send
to the Stockholders a written disclosure of such fact, together with an
explanation of the factors the Independent Directors considered in determining
that such excess expenses were justified. The Company will ensure that such
determination will be reflected in the minutes of the meetings of the Board of
Directors. All figures used in the foregoing computation shall be determined in
accordance with generally accepted accounting principles in the United States of
America, applied on a consistent basis. In the event that the Independent
Directors do not determine that excess expenses were justified, the Advisor
shall reimburse the Corporation the amount by which the expense reimbursement
exceeded the 2.0%/25.0% Guidelines.

(iii)  The foregoing reimbursements of expenses, as limited by this Agreement,
will be made regardless of whether any cash distributions are made to the
Stockholders.
(d)
Expenses Paid by Advisor. The Advisor shall pay all Organizational and Offering
Expenses, excluding (i) selling commissions, which shall be paid by the Company,
and (ii) the portion of the dealer manager fee paid by the Company as set forth
below. With respect to the dealer manager fee, the Advisor shall pay to the
dealer manager two percent (2.0%) of the gross offering proceeds as of the time
of the sale of Shares, excluding sales of Shares pursuant to the Company’s
distribution reinvestment plan. The Company shall pay to the dealer manager the
remaining portion of the dealer manager fee in an amount equal to one


18



--------------------------------------------------------------------------------



percent (1.0%) of the gross offering proceeds as of the time of the sale of
Shares, excluding sales of Shares pursuant to the Company’s distribution
reinvestment plan.
10. Statements. The Advisor shall furnish to the Company not later than the
thirtieth (30th) day following the end of each Fiscal Year, a statement showing
a computation of the fees or other compensation payable to the Advisor or an
Affiliate of the Advisor with respect to such Fiscal Year under Sections 8 and 9
hereof. The final settlement of compensation payable under Sections 8 and 9
hereof for each Fiscal Year shall be subject to adjustments in accordance with,
and upon completion of, the annual audit of the Company’s financial statements.
11. Internalization of the Advisor. In the event that the Board of Directors
determines to internalize any management functions provided by the Advisor or
any Affiliates of the Advisor, neither the Company nor the Partnership shall pay
a separate internalization fee to the Advisor or any Affiliates of the Advisor
solely in connection with an internalization by the Company of management
functions from the Advisor. The provisions of this Section 11 are not intended
to limit any other compensation or distributions the Company or Partnership may
pay the Advisor in accordance with this Agreement or any other agreement,
including but not limited to the Agreement of Limited Partnership of
Griffin-American Healthcare REIT IV Holdings, LP.
12. Non-Solicitation. The Company agrees not to solicit any current and/or
future employees of the Advisor or its Affiliates for employment or in any
consulting or similar capacity during the Offering Stage and for two (2) years
following the termination of this Agreement.
13. Information Furnished to the Advisor. The Board of Directors will keep the
Advisor informed concerning the investment and financing policies of the
Company. The Board of Directors shall notify the Advisor promptly of its
intention to make any investments or to sell or dispose of any existing
investments. The Board of Directors will timely notify the Advisor of any
activities or actions that would require a report or other filing be made with
the Securities and Exchange Commission or any other governmental or regulatory
authority. Upon request of the Advisor, the Company shall furnish the Advisor
with a certified copy of any Company financial statements, a signed copy of each
report prepared by independent certified public accountants, and such other
information with regard to its affairs as the Advisor may reasonably request.
14. Relationship of Advisor and Company. The Company, the Partnership and the
Advisor are not partners or joint venturers with each other, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on either of them.
15. Term. This Agreement shall continue in force until the first anniversary of
the Effective Date, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties. The Independent Directors will
evaluate the performance of the Advisor annually before renewing the Agreement.

19



--------------------------------------------------------------------------------



16. Termination. This Agreement may be terminated upon sixty (60) days written
notice without cause or penalty, by either party (if by the Company, only upon
approval of a majority of the Independent Directors).
17. Survival. The provisions of Sections 7, 8(a), 8(d), 8(e) with respect to
construction management fees, 9, 10, 11, 12 and 18 through 32 shall survive
expiration or termination of this Agreement.
18. Assignment. This Agreement shall not be assigned by the Advisor to a
non-Affiliate. This Agreement may be assigned by the Advisor to an Affiliate
with the approval of the Board, including a majority of the Independent
Directors. Notwithstanding the foregoing, the Advisor may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Board. This Agreement shall not be assigned by the Company or
the Partnership without the consent of the Advisor, except in the case of an
assignment by the Company or the Partnership to a corporation or other
organization which is a successor to all of the assets, rights and obligations
of the Company or the Partnership, as the case may be, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Company and the Partnership is bound by
this Agreement.
19. Payments to and Duties of Advisor Upon Termination. Payments to the Advisor
pursuant to this Section 19 shall be subject to the 2.0%/25.0% Guidelines to the
extent applicable.
(a) 
After the expiration or termination of this Agreement, the Advisor shall not be
entitled to compensation for further services hereunder except that it shall be
entitled to the Acquisition Fee to the extent provided by Section 8(a) and it
shall be entitled to receive from the Company within thirty (30) days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement; and

(b) 
The Advisor shall promptly upon termination:

(i) 
pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(ii) 
deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) 
deliver to the Board all assets, including Properties and Real Estate-Related
Investments, and documents of the Company then in the custody of the Advisor;
and

(iv) 
cooperate with the Company to provide an orderly management transition.


20



--------------------------------------------------------------------------------



20. Indemnification by the Company.
(a)
The Company shall indemnify and hold harmless the Advisor and its Affiliates,
including their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Maryland, the Articles of Incorporation and the NASAA Guidelines
under the Articles of Incorporation. The Company shall not indemnify or hold
harmless the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, for any liability or loss suffered by the
Advisor or its Affiliates, including their respective officers, directors,
partners and employees, nor shall it provide that the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, be held
harmless for any loss or liability suffered by the Company, unless all of the
following conditions are met: (i) the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, have determined, in good
faith, that the course of conduct which caused the loss or liability was in the
best interests of the Company; (ii) the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, were acting on
behalf of or performing services for the Company; (iii) such liability or loss
was not the result of breach of this Agreement or of negligence or misconduct by
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees; and (iv) such indemnification or agreement to hold
harmless is recoverable only out of the Company’s net assets and not from
Stockholders. Notwithstanding the foregoing, the Advisor and its Affiliates,
including their respective officers, directors, partners and employees, shall
not be indemnified by the Company for any losses, liability or expenses arising
from or out of an alleged violation of federal or state securities laws by such
party unless one or more of the following conditions are met: (i) there has been
a successful adjudication on the merits of each count involving alleged
securities law violations as to the particular indemnitee; (ii) such claims have
been dismissed with prejudice on the merits by a court of competent jurisdiction
as to the particular indemnitee; and (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the Securities and Exchange Commission and of the published position
of any state securities regulatory authority in which securities of the Company
were offered or sold as to indemnification for violations of securities laws.

(b)
The Articles of Incorporation provide that the advancement of Company funds to
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees, for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all of the following conditions


21



--------------------------------------------------------------------------------



are satisfied: (i) the legal action relates to acts or omissions with respect to
the performance of duties or services on behalf of the Company; (ii) the legal
action is initiated by a third-party who is not a Stockholder or the legal
action is initiated by a Stockholder acting in his or her capacity as such and a
court of competent jurisdiction specifically approves such advancement; (iii)
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees, undertake to repay the advanced funds to the Company
together with the applicable legal rate of interest thereon, in cases in which
such Advisor or its Affiliates, including their respective officers, directors,
partners and employees, are found not to be entitled to indemnification.
(c)
Notwithstanding the provisions of this Section 20, the Advisor shall not be
entitled to indemnification or be held harmless pursuant to this Section 20 for
any activity which the Advisor shall be required to indemnify or hold harmless
the Company pursuant to Section 21.

21. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses, including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, misconduct, or reckless disregard of its duties, but
the Advisor shall not be held responsible for any action of the Board in
following or declining to follow advice or recommendation given by the Advisor.
22. Fidelity Bond. The Advisor shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.
23. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
 


 
 
 
To the Board and to the Company:
 
Griffin-American Healthcare REIT IV, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
 
 
To the Partnership:
 
Griffin-American Healthcare REIT IV Holdings, LP
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
 
 
To the Advisor:
 
Griffin-American Healthcare REIT IV Advisor, LLC
18191 Von Karman Avenue, Suite 300
Irvine, California 92612


22



--------------------------------------------------------------------------------



Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 23.
24. Amendments. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
each of the parties hereto, or their respective successors or assignees.
25. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
26. Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.
27. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
28. Indulgences, Not Waiver. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
29. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
30. Titles Not to Affect Interpretation. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
31. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
32. Rights of the Advisor and its Affiliates. The Sponsors and/or their
respective Affiliates have a proprietary interest in the names or marks
“Griffin,” “American Healthcare” and “The Healthcare Real

23



--------------------------------------------------------------------------------



Estate Experts.” Accordingly, and in recognition of this right, if at any time
the Advisor or an Affiliate thereof ceases to perform the services of the
Advisor under this Agreement, the Company or the Partnership, as the case may
be, will, promptly after receipt of written request from the applicable Sponsor
or the Advisor, cease to conduct business under or use the names or marks
“Griffin,” “American Healthcare” and/or “The Healthcare Real Estate Experts” or
any variations or derivatives thereof and the Company and the Partnership shall,
within five (5) business days of such cessation, (i) each change its name (and
the names of any of their Affiliates) to a name that does not contain the name
“Griffin” or “American Healthcare,” (ii) cease to use the mark “The Healthcare
Real Estate Experts,” and (iii) shall not use in its name or any marks any other
word or words that might, in the sole discretion of the Advisor and/or the
applicable Sponsor, be susceptible of indication of some form of relationship
between the Company and the Advisor, Sponsor or any Affiliate thereof.
Consistent with the foregoing, the parties acknowledge and agree that the
Sponsors or one or more of their respective Affiliates may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations using “Griffin,” “American Healthcare” and/or “The Healthcare Real
Estate Experts” as a part of their name or one of their service marks, all
without the need for any consent (and without the right to object thereto) by
the Company or its Board. The parties acknowledge and agree that the Sponsors
retain ownership of and reserve all Intellectual Property Rights in their
respective Proprietary Property. To the extent that the Company has or obtains
any claim to any right, title or interest in the Proprietary Property, including
without limitation in any suggestions, enhancements or contributions that the
Company may provide regarding the Proprietary Property, the Company hereby
assigns and transfers exclusively to the applicable Sponsor all right, title and
interest, including without limitation all Intellectual Property Rights, free
and clear of any liens, encumbrances or licenses in favor of the Company or any
other party, in and to the Proprietary Property. In addition, at the Advisor’s
expense, the Company will perform any acts that may be deemed desirable by the
Advisor to evidence more fully the transfer of ownership of right, title and
interest in the Proprietary Property to the applicable Sponsor, including but
not limited to the execution of any instruments or documents now or hereafter
requested by the Advisor to perfect, defend or confirm the assignment described
herein, in a form determined by the Advisor.
[SIGNATURES ON THE FOLLOWING PAGE.]

24



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the day and year first above written.
 


 
 
 
GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.
 
 
By:
 
/s/ Jeffrey T. Hanson
Name:
 
Jeffrey T. Hanson
Title:
 
Chief Executive Officer
 
GRIFFIN-AMERICAN HEALTHCARE REIT IV HOLDINGS, LP
By: Griffin-American Healthcare REIT IV, Inc., its General Partner
 
 
 
By:
 
/s/ Jeffrey T. Hanson
Name:
 
Jeffrey T. Hanson
Title:
 
Chief Executive Officer
 
GRIFFIN-AMERICAN HEALTHCARE REIT IV ADVISOR, LLC
By: American Healthcare Investors, LLC, its Managing Member


 
 
By:
 
/s/ Danny Prosky
Name:
 
Danny Prosky
Title:
 
Managing Director

 





25

